The Court.
Under the decree made in the former suit, either party was entitled to apply to the court, for a farther order; but neither party was at liberty to file a new bill for the purpose of varying the former decree. Where a final decree thus gives a right to ask the farther order of the court, every purpose of justice may be fully attained, by a summary application to the court, and such summary proceedings as the court may direct; and a farther order may in general, be made with little delay or expense. When any difficult question arises upon such an application, the court may direct, that a bill be filed, or may award an issue, for a more complete investigation of the case. But it can not be tolerated, that either party should of course and without leave of the court, institute a new suit in full form, for the purpose of varying a final decree of this nature. If such bills were permitted upon every change in the circumstances of a party, they might become very oppressive : and such a practice is wholly unnecessary. Applications to vary allowances made in cases of divorce, have hitherto, been made to this court, by motion or petition; and this practice must be enforced.
Upon the facts of this case, it is clear, that the defendant is now able to furnish an adequate maintenance for his children; and upon a proper application, the court will direct a farther allowance. But this suit having been instituted without leave of the court, and being wholly irregular, it must be dismissed.